Citation Nr: 1201176	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for fibromyalgia and assigned an initial 40 percent rating.

In February 2010 and November 2011 the Veteran's husband and the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in November 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011 the Veteran submitted new evidence, which included an authorization dated in September 2011 for Blanchfield Army Community Hospital to disclose information to the Social Security Administration (SSA) and a letter to Blanchfield Army Community Hospital dated in October 2011 that requested treatment records dated from January 2007 to the present for an application for disability benefits administered by SSA.  

Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand, the records from SSA should be requested.

The AMC/RO also should obtain any relevant, ongoing treatment records from the Tennessee Valley VA Health Care System dated since October 2011, from the Hampton VA medical center dated since January 2010, and any TRICARE treatment records dated since October 2011.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records, including the decision documents, pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for fibromyalgia.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records from the Tennessee Valley VA Health Care System dated since October 2011, from the Hampton VA medical center dated since January 2010, and any TRICARE treatment records dated since October 2011.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


